--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
INTERNATIONAL GAME TECHNOLOGY
EMPLOYEE STOCK PURCHASE PLAN
 
(Amended and Restated Effective as of January 11, 2011)
 
The following constitute the provisions of the International Game Technology
Employee Stock Purchase Plan (the “Plan”).  The Plan was first adopted by the
Board of Directors (the “Board”) of International Game Technology, a Nevada
corporation (the “Corporation”) on February 26, 1987.  The Plan was approved by
the Corporation’s stockholders on February 16, 1988.  This amendment to and
restatement of the Plan is effective as of January 11, 2011, subject to approval
by the Corporation’s stockholders within 12 months after such effective date.
 
1.  
PURPOSE

 
The purpose of this Plan is to assist Qualified Employees in acquiring a stock
ownership interest in the Corporation pursuant to a plan which is intended to
qualify as an “employee stock purchase plan” under Section 423 of the
Code.  This Plan is also intended to encourage Qualified Employees to remain in
the employ of the Corporation (and those Subsidiaries which may be designated by
the Committee as “Participating Subsidiaries”).
 
2.  
DEFINITIONS

 
Capitalized terms used herein which are not otherwise defined shall have the
following meanings.
 
“Account” means the bookkeeping account maintained by the Corporation, or by a
recordkeeper on behalf of the Corporation, for a Participant pursuant to
Section 7(a).
 
“Board” means the Board of Directors of the Corporation.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 12.
 
“Common Stock” means the Common Stock, without par value, of the Corporation.
 
“Company” means, collectively, the Corporation and its Subsidiaries.
 
 
1

--------------------------------------------------------------------------------

 
 
“Compensation” means (1) if the Qualified Employee is a salaried employee, the
Qualified Employee’s regular salary from the Corporation (or the Participating
Subsidiary that employs the Qualified Employee, as applicable) for the relevant
period of time, or (2) if the Qualified Employee is not a salaried employee, the
Qualified Employee’s regular gross pay from the Corporation (or the
Participating Subsidiary that employs the Qualified Employee, as applicable) for
the Qualified Employee’s regularly scheduled work week(s) during the relevant
period of time.  Compensation includes any amounts contributed as salary
reduction contributions to a plan qualifying under Section 401(k), 125 or 129 of
the Code.  Any other form of remuneration is excluded from Compensation,
including (but not limited to) the following:  overtime payments, sales
commissions, prizes, awards, relocation or housing allowances, stock option
exercises, stock appreciation rights, restricted stock exercises, performance
awards, auto allowances, tuition reimbursement and other forms of imputed
income, bonuses, incentive compensation, special payments, fees and
allowances.  Notwithstanding the foregoing, Compensation shall not include any
amounts deferred under or paid from any nonqualified deferred compensation plan
maintained by the Company.
 
“Contributions” means the bookkeeping amounts credited to the Account of a
Participant pursuant to this Plan, equal in amount to the amount of Compensation
that the Participant has elected to contribute for the purchase of Common Stock
under and in accordance with this Plan.
 
“Corporation” means International Game Technology, a Nevada corporation, and its
successors.
 
“Effective Date” means February 26, 1987, the original effective date of this
Plan.  This amendment to and restatement of the Plan is effective as of
January 11, 2011.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Exercise Date” means, with respect to an Offering Period, the last day of that
Offering Period.
 
“Fair Market Value” on any date means: (i) if the Common Stock is listed or
admitted to trade on a national securities exchange, the closing price of a
share of Common Stock on the Composite Tape, as published in the Western Edition
of The Wall Street Journal, of the principal national securities exchange on
which such stock is so listed or admitted to trade, on such date, or, if there
is no trading of the Common Stock on such date, then the closing price of a
share of Common Stock as quoted on such Composite Tape on the next preceding
date on which there was trading in such shares; (ii) if the Common Stock is not
listed or admitted to trade on a national securities exchange, the last/closing
price for a share of Common Stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (iii) if the Common Stock is not listed or admitted
to trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for a share of
Common Stock on such date, as furnished by the NASD or a similar organization;
or (iv) if the Common Stock is not listed or admitted to trade on a national
securities exchange, is not reported on the National Market Reporting System and
if bid and asked prices for the Common Stock are not furnished by the NASD or a
similar organization, the value as established by the Committee at such time for
purposes of this Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
“Grant Date” means the first day of each Offering Period, as determined by the
Committee and announced to potential Qualified Employees; provided, however,
that no Grant Date may occur on or before the Exercise Date for the immediately
preceding Offering Period.
 
“Offering Period” means the twelve-consecutive month period commencing on each
Grant Date; provided, however, that the Committee may declare, as it deems
appropriate and in advance of the applicable Offering Period, (i) a shorter (not
to be less than three months) Offering Period or a longer (not to exceed 27
months) Offering Period.
 
“Option” means the stock option to acquire Shares granted to a Participant
pursuant to Section 8.
 
“Option Price” means the per share exercise price of an Option as determined in
accordance with Section 8(b).
 
“Parent” means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation in which each corporation (other
than the Corporation) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one or more of the other corporations in
the chain.
 
“Participant” means a Qualified Employee who has elected to participate in this
Plan and who has filed a valid and effective Subscription Agreement to make
Contributions pursuant to Section 6.
 
“Participating Subsidiary” has the meaning given to such term in Section 19(c).
 
“Plan” means this International Game Technology Employee Stock Purchase Plan, as
amended from time to time.
 
“Qualified Employee” means any employee of the Corporation, or of any Subsidiary
which has been designated in writing by the Committee as a “Participating
Subsidiary” (including any Subsidiaries which have become such after the date
that this Plan is approved by the stockholders of the
Corporation).  Notwithstanding the foregoing, “Qualified Employee” shall not
include any employee: (i)  whose customary employment is for 20 hours per week
or less; or (ii) whose customary employment is for not more than five months in
a calendar year.
 
“Rule 16b-3” means Rule 16b-3 as promulgated by the Commission under Section 16,
as amended from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
“Section 16” means Section 16 of the Exchange Act.
 
“Share” means a share of Common Stock.
 
“Subscription Agreement” means the written agreement filed by a Qualified
Employee with the Corporation pursuant to Section 6 to participate in this Plan.
 
“Subsidiary” means any corporation in an unbroken chain of corporations
(beginning with the Corporation) in which each corporation (other than the last
corporation) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one or more of the other corporations in the
chain.
 
3.  
ELIGIBILITY

 
Any person employed as a Qualified Employee as of a Grant Date shall be eligible
to participate in this Plan during the Offering Period in which such Grant Date
occurs, subject to the Qualified Employee satisfying the requirements of Section
6.
 
4.  
STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

 
(a)  
The maximum number of Shares that may be delivered pursuant to Options granted
under this Plan, including Shares delivered prior to the amendment and
restatement of this Plan as of January 11, 2011, is 13,600,000 Shares (after
giving effect to the Corporation’s stock splits affecting the Common Stock
through the July 2003 four-for-one stock split), subject to adjustments pursuant
to Section 17.  In the event that all of the shares of Common Stock made
available under this Plan are subscribed prior to the expiration of this Plan,
this Plan shall terminate at the end of that Offering Period and the shares
available shall be allocated for purchase by Participants in that Offering
Period on a pro-rata basis determined with respect to Participants’ Account
balances.

 
(b)  
The maximum number of Shares that any one individual may acquire upon exercise
of his or her Option with respect to any one Offering Period is 12,000, subject
to adjustments pursuant to Section 17 (the “Individual Limit”); provided,
however, that the Committee may amend such Individual Limit, effective no
earlier than the first Offering Period commencing after the adoption of such
amendment, without stockholder approval.  The Individual Limit shall be
proportionately adjusted for any Offering Period of less than 12 months, and
may, at the discretion of the Committee, be proportionately increased for any
Offering Period of greater than 12 months.

 
(c)  
Shares that are subject to or underlie Options, which for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again, except to the extent
prohibited by law, be available for subsequent Options under this Plan.

 
 
4

--------------------------------------------------------------------------------

 
 
5.  
OFFERING PERIODS

 
During the term of this Plan, the Corporation will grant Options to purchase
Shares in each Offering Period to all Participants in that Offering
Period.  Each Option shall become effective on the Grant Date of the Offering
Period with respect to which the Option was granted.  The term of each Option
shall be the duration of the related Offering Period and shall end on the
Exercise Date of that Offering Period.  Offering Periods shall continue until
this Plan is terminated in accordance with Section 18 or 19, or, if earlier,
until no Shares remain available for Options pursuant to Section 4.
 
6.  
PARTICIPATION

 
(a)  
A Qualified Employee may become a participant in this Plan by completing a
Subscription Agreement on a form approved by and in a manner prescribed by the
Committee (or its delegate).  To become effective, a Subscription Agreement must
be signed by the Qualified Employee and be filed with the Corporation at the
time specified by the Committee, but in all cases prior to the start of the
Offering Period with respect to which it is to become effective, and must set
forth a stated amount (or, if the Committee so provides, a whole percentage) of
the Qualified Employee’s Compensation to be credited to the Participant’s
Account as Contributions each pay period.

 
(b)  
Notwithstanding the foregoing and subject to Section 6(c) below, a Participant
may not elect to contribute more than ten percent (10%) of his or her
Compensation during any one pay period and, in the case of a Contribution that
is expressed as a stated amount, may not elect to contribute less than $20.00
for any one pay period as Plan Contributions; provided, however, that the
Committee may establish different maximum and/or minimum limits on Contributions
for any Offering Period prior to the start of such Offering Period.  The
Committee also may prescribe other limits, rules or procedures for
Contributions.

 
(c)  
Notwithstanding the foregoing, effective for Offering Periods commencing on and
after March 1, 2010, a Participant may not elect to contribute more than $21,250
of his or her Compensation during any one Offering Period as Plan Contributions
and, with respect to each pay period, may not elect to contribute an amount in
excess of the amount determined by dividing $21,250 by the number of pay periods
to which the Participant is scheduled to have during that entire Offering Period
as Plan Contributions; provided, however, that the Committee may establish
different maximum and/or minimum limits on Contributions for any Offering Period
prior to the start of such Offering Period.  The Committee also may prescribe
other limits, rules or procedures for Contributions.

 
(d)
Subscription Agreements shall contain the Qualified Employee’s authorization and
consent to the Company’s withholding from his or her Compensation the amount of
his or her Contributions.  A Qualified Employee’s Subscription Agreement, and
his or her participation election and withholding consent therein, shall be
effective only with respect to the related Offering Period, and such Qualified
Employee must timely file a new Subscription Agreement for each Offering Period
in which he or she wishes to participate; provided, however, that the Committee
may provide in advance of an Offering Period that Subscription Agreements, and
participation elections and withholding consents therein, shall remain valid for
subsequent Offering Periods, subject to such rules and procedures as the
Committee may prescribe.

 
 
5

--------------------------------------------------------------------------------

 
 
7.  
METHOD OF PAYMENT OF CONTRIBUTIONS

 
(a)  
The Corporation shall maintain on its books, or cause to be maintained by a
recordkeeper, an Account in the name of each Participant.  The percentage of
Compensation elected to be applied as Contributions by a Participant shall be
deducted from such Participant’s Compensation on each payday during the period
for payroll deductions set forth below and such payroll deductions shall be
credited to that Participant’s Account as soon as administratively practicable
after such date.  A Participant may not make any additional payments to his or
her Account.  A Participant’s Account shall be reduced by any amounts used to
pay the Option Price of Shares acquired, or by any other amounts distributed
pursuant to the terms hereof.

 
(b)  
Subject to such other rules as the Committee may adopt, payroll deductions with
respect to an Offering Period shall commence as of the first payday which
coincides with or immediately follows the applicable Grant Date and shall end on
the last payday which coincides with or immediately precedes the applicable
Exercise Date, unless sooner terminated by the Participant as provided in this
Section 7 or until his or her participation terminates pursuant to Section 11.

 
(c)  
Unless otherwise provided by the Committee in advance of an Offering Period, a
Participant may not increase or decrease the level of his or her Contributions
during an Offering Period (other than a termination of Contributions as
contemplated by Section 7(d)).

 
(d)  
A Participant may terminate his or her Contributions during an Offering Period
(and receive a distribution of the balance of his or her Account in accordance
with Section 11) by completing and filing with the Corporation, in such form and
on such terms as the Committee (or its delegate) may prescribe, a written
withdrawal form which shall be signed by the Participant.  Such termination
shall be effective as soon as administratively practicable after its receipt by
the Corporation.  A withdrawal election pursuant to this Section 7(d) with
respect to an Offering Period shall only be effective, however, if it is
received by the Corporation more than ten (10) business days prior to the
Exercise Date of that Offering Period (or such other deadline that the Committee
may reasonably require to process the withdrawal prior to the applicable
Exercise Date).  Partial withdrawals of Accounts, and other modifications or
suspensions of Subscription Agreements are not permitted.

 
 
6

--------------------------------------------------------------------------------

 
 
(e)  
During leaves of absence approved by the Corporation or a Participating
Subsidiary and meeting the requirements of Regulation Section 1.421-7(h)(2)
under the Code, a Participant may continue participation in this Plan by cash
payments to the Corporation on his normal paydays equal to the reduction in his
Plan Contributions caused by his leave.

 
8.  
GRANT OF OPTION

 
(a)  
On each Grant Date, each Qualified Employee who is a Participant during that
Offering Period shall be granted an Option to purchase a number of Shares.  The
Option shall be exercised on the Exercise Date.  The number of Shares subject to
the Option shall be determined by dividing the Participant’s Account balance as
of the applicable Exercise Date by the Option Price, subject to the limits of
Section 8(c).

 
(b)  
The Committee shall establish the method for determining the Option Price per
Share of the Shares subject to an Option for an Offering Period prior to the
start of that Offering Period in accordance with this Section 8(b).  The
Committee may provide prior to the start of an Offering Period that the Option
Price for that Offering Period shall be determined by applying a discount amount
(not to exceed 15%) to either (1) the Fair Market Value of a Share on the Grant
Date of that Offering Period, or (2) the Fair Market Value of a Share on the
Exercise Date of that Offering Period, or (3) the lesser of the Fair Market
Value of a Share on the Grant Date of that Offering Period or the Fair Market
Value of a Share on the Exercise Date of that Offering Period.  Notwithstanding
anything to the contrary in the preceding provisions of this Section 8(b), in no
event shall the Option Price per Share be less than the par value of a Share.

 
(c)  
Notwithstanding anything else contained herein, the maximum number of Shares
subject to an Option for an Offering Period shall be subject to the Individual
Limit in effect on the Grant Date of that Offering Period (subject to adjustment
pursuant to Section 17) and any person who is otherwise a Qualified Employee
shall not be granted any Option (or any Option granted shall be subject to
compliance with the following limitations) or other right to purchase Shares
under this Plan to the extent:

 
 
(1)
it would, if exercised, cause the person to own stock (within the meaning of
Section 423(b)(3) of the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Corporation, or of any
Parent, or of any Subsidiary; or

 
 
(2)
such Option causes such individual to have rights to purchase stock under this
Plan and any other plan of the Corporation, any Parent, or any Subsidiary which
is qualified under Section 423 of the Code which accrue at a rate which exceeds
$25,000 of the fair market value of the stock of the Corporation, of any Parent,
or of any Subsidiary (determined at the time the right to purchase such Stock is
granted, before giving effect to any discounted purchase price under any such
plan) for each calendar year in which such right is outstanding at any time.

 
 
7

--------------------------------------------------------------------------------

 
 
For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year.  In determining whether the stock
ownership of a Qualified Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Qualified Employee may purchase
under outstanding options shall be treated as stock owned by the Qualified
Employee.
 
9.  
EXERCISE OF OPTION

 
(a)  
Unless a Participant withdraws pursuant to Section 7(d) or the Participant’s
Plan participation is terminated as provided in Section 11, his or her Option
for the purchase of shares shall be exercised automatically on the Exercise Date
for that Offering Period, without any further action on the Participant’s part,
and the maximum number of whole Shares subject to such Option (subject to the
Individual Limit set forth in Section 4(b) and the limitations contained in
Section 8(c)) shall be purchased at the Option Price with the balance of such
Participant’s Account.

 
(b)  
If any amount which is not sufficient to purchase a whole Share remains in a
Participant’s Account after the exercise of his or her Option on the Exercise
Date:  (1) such amount shall be credited to such Participant’s Account for the
next Offering Period, if he or she is then a Participant; or (2) if such
Participant is not a Participant in the next Offering Period, or if the
Committee so elects, such amount shall be refunded to such Participant as soon
as administratively practicable after such date.  If the share limit of Section
4(a) is reached, any amount that remains in a Participant’s Account after the
exercise of his or her Option on the Exercise Date to purchase the number of
shares that he or she is allocated shall be refunded to the Participant as soon
as administratively practicable after such date.  If any amount which exceeds
the limits of Section 8(c) remains in a Participant’s Account after the exercise
of his or her Option on the Exercise Date, such amount shall be refunded to the
Participant as soon as administratively practicable after such date.

 
10.  
DELIVERY

 
 
As soon as administratively practicable after the Exercise Date, the Corporation
shall deliver to each Participant a certificate representing the Shares
purchased upon exercise of his or her Option.  The Corporation may make
available an alternative arrangement for delivery of Shares to a recordkeeping
service.  The Committee (or its delegate), in its discretion, may either require
or permit the Participant to elect that such certificates be delivered to such
recordkeeping service.  In the event the Corporation is required to obtain from
any commission or agency authority to issue any such certificate, the
Corporation will seek to obtain such authority.  If the Corporation is unable to
obtain from any such commission or agency authority which counsel for the
Corporation deems necessary for the lawful issuance of any such certificate or
other delivery of such Shares, or if for any other reason the Corporation cannot
issue or deliver Shares and satisfy Section 21, the Corporation shall be
relieved from liability to any Participant except that the Corporation shall
return to each Participant to whom such shares cannot be issued or delivered the
amount of the balance credited to his or her Account that would have otherwise
been used for the purchase of such shares.

 
 
8

--------------------------------------------------------------------------------

 
 
11.  
TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

 
(a)  
Except as provided in Section 11(b) below, if a Participant ceases to be an
Eligible Employee for any reason (including, without limitation, due to the
Participant’s death, disability, quit, resignation or retirement, or due to a
layoff or other termination of employment with or without cause), or if the
Participant elects to withdraw from the Plan pursuant to Section 7(d), at any
time more than ten (10) business days prior to the last day of an Offering
Period in which he or she participates (or such other deadline that the
Committee may reasonably require to process terminations and withdrawals prior
to the applicable Effective Date), such Participant’s Account shall be paid to
him or her (or, in the event of the Participant’s death, to the person or
persons entitled thereto under Section 13) in cash, and such Participant’s
Option and participation in the Plan shall automatically terminate as of the
time that the Participant ceased to be a Qualified Employee.

 
(b)  
If a Participant (1) ceases to be a Qualified Employee during an Offering Period
but remains an employee of the Company through the Exercise Date (for example,
and without limitation, due to a change in the Participant’s employer from the
Corporation or a Participating Subsidiary to a non-Participating Subsidiary, if
the Participant’s employer ceases to maintain the Plan as a Participating
Subsidiary but otherwise continues as a Subsidiary, or if the Participant’s
customary level of employment no longer satisfies the requirements set forth in
the definition of Qualified Employee), or (2) during an Offering Period
commences a sick leave, military leave, or other leave of absence approved by
the Company, and the leave meets the requirements of Treasury Regulation Section
1.421-7(h)(2) and the Participant is an employee of the Company or on such leave
as of the applicable Exercise Date, or (3) the Participant otherwise ceases to
be an Eligible Employee during the period beginning ten (10) business days prior
to the last day of an Offering Period (or such other deadline that the Committee
may reasonably require to process terminations and withdrawals prior to the
applicable Exercise Date), then such Participant’s Contributions shall cease
(subject to Section 7(e)), and the Contributions previously credited to the
Participant’s Account for that Offering Period shall be used to exercise the
Participant’s Option as of the applicable Exercise Date in accordance with
Section 9 (unless the Participant makes a timely withdrawal election in
accordance with Section 7(d), in which case such Participant’s Account shall be
paid to him or her in cash in accordance with Section 11(a)).

 
 
9

--------------------------------------------------------------------------------

 
 
(c)  
A Participant’s termination from Plan participation precludes the Participant
from again participating in this Plan during that Offering Period.  However,
such termination shall not have any effect upon his or her ability to
participate in any succeeding Offering Period, provided that the applicable
eligibility and participation requirements are again then met.  A Participant’s
termination from Plan participation shall be deemed to be a termination of that
Participant’s Subscription Agreement and such Participant must file a new
Subscription Agreement to resume Plan participation in any succeeding Offering
Period.

 
12.  
ADMINISTRATION

 
(a)  
The Board shall appoint the Committee, which shall be composed of not less than
two members of the Board.  The Board may, at any time, increase or decrease the
number of members of the Committee, may remove from membership on the Committee
all or any portion of its members, and may appoint such person or persons as it
desires to fill any vacancy existing on the Committee, whether caused by
removal, resignation, or otherwise.  The Board may also, at any time, assume the
administration of all or a part of this Plan, in which case references (or
relevant references in the event the Board assumes the administration of only
certain aspects of this Plan) to the “Committee” shall be deemed to be
references to the Board.  Action of the Committee with respect to this Plan
shall be taken pursuant to a majority vote or by the unanimous written consent
of its members.  No member of the Committee shall be entitled to act on or
decide any matter relating solely to himself or herself or solely to any of his
or her rights or benefits under this Plan.

 
(b)  
Subject to the express provisions of this Plan, the Committee shall supervise
and administer this Plan and shall have the full authority and discretion: (1)
to construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, any Subsidiary, and Participants under this
Plan; (2) to further define the terms used in this Plan; (3) to prescribe, amend
and rescind rules and regulations relating to the administration of this Plan;
and (4) to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan or the effectuation of its purposes.  The Committee
may delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Corporation or a Subsidiary.

 
(c)  
Any action taken by, or inaction of, the Corporation, any Subsidiary, the Board
or the Committee relating or pursuant to this Plan and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons.

 
(d)  
Neither the Board nor any Committee, nor any member thereof or person acting at
the direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan,
and all such persons shall be entitled to indemnification and reimbursement by
the Corporation in respect of any claim, loss, damage or expense (including,
without limitation, attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.

 
 
10

--------------------------------------------------------------------------------

 
 
(e)  
In making any determination or in taking or not taking any action under this
Plan, the Committee or the Board, as the case may be, may obtain and may rely
upon the advice of experts, including professional advisors to the
Corporation.  No director, officer or agent of the Corporation or any
Participating Subsidiary shall be liable for any such action or determination
taken or made or omitted in good faith.

 
13.  
DESIGNATION OF BENEFICIARY

 
If the Committee permits beneficiary designations with respect to this Plan,
then each Participant may file, on a form and in a manner prescribed by the
Committee (or its delegate), a written designation of a beneficiary who is to
receive any Shares or cash from or with respect to such Participant’s Account
under this Plan in the event of such Participant’s death.  If a Participant is
married and the designated beneficiary is not solely his or her spouse, spousal
consent shall be required for such designation to be effective unless it is
established (to the satisfaction of the Committee or its delegate) that there is
no spouse or that the spouse cannot be located.  The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan.  Beneficiary designations may be changed by the Participant (and his or
her spouse, if required) at any time on forms provided and in the manner
prescribed by the Committee (or its delegate).
 
If a Participant dies with no validly designated beneficiary under this Plan who
is living at the time of such Participant’s death (or in the event the Committee
does not permit beneficiary designations under this Plan), the Corporation shall
deliver all Shares and/or cash payable pursuant to the terms hereof to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed, the Corporation, in its
discretion, may deliver such Shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Corporation, then to such other person as the
Corporation may designate.
 
If a Participant’s death occurs before the end of an Offering Period or
subsequent to the end of an Offering Period but prior to the delivery to him or
her or for his or her benefit of any Shares deliverable under the terms of this
Plan, and the Corporation has notice of the Participant’s death, then any Shares
purchased for that Offering Period and any remaining balance of such
Participant’s Account shall be paid to such beneficiary (or such other person
entitled to such payment pursuant to this Section 13).  If the Committee permits
beneficiary designations with respect to this Plan, any such designation shall
have no effect with respect to Shares purchased and actually delivered (or
credited, as the case may be) to or for the benefit of the Participant.
 
 
11

--------------------------------------------------------------------------------

 
 
14.  
TRANSFERABILITY

 
Neither Contributions credited to a Participant’s Account nor any Options or
rights with respect to the exercise of Options or right to receive Shares under
this Plan may be anticipated, alienated, encumbered, assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 13) by the Participant.  Any
such attempt at anticipation, alienation, encumbrance, assignment, transfer,
pledge or other disposition shall be without effect and all amounts shall be
paid and all shares shall be delivered in accordance with the provisions of this
Plan.  Amounts payable or Shares deliverable pursuant to this Plan shall be paid
or delivered only to the Participant or, in the event of the Participant’s
death, to the Participant’s beneficiary pursuant to Section 13.
 
15.  
USE OF FUNDS; INTEREST

 
All Contributions received or held by the Corporation under this Plan will be
included in the general assets of the Corporation and may be used for any
corporate purpose.  Notwithstanding anything else contained herein to the
contrary, no interest will be paid to any Participant or credited to his or her
Account under this Plan (in respect of Account balances, refunds of Account
balances, or otherwise).  Amounts payable under this Plan shall be payable in
Shares or from the general assets of the Corporation and, except for any Shares
that may be reserved on the books of the Corporation for issuance with respect
to this Plan, no special or separate reserve, fund or deposit shall be made to
assure payment of amounts that may be due with respect to this Plan.
 
16.  
REPORTS

 
Statements shall be provided to Participants as soon as administratively
practicable following each Exercise Date.  Each Participant’s statement shall
set forth, as of such Exercise Date, that Participant’s Account balance
immediately prior to the exercise of his or her Option, the Option Price, the
number of whole Shares purchased and his or her remaining Account balance, if
any.
 
17.  
ADJUSTMENTS OF AND CHANGES IN THE STOCK

 
Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all the assets of the Corporation as an entirety
occurs; then the Committee shall, in such manner, to such extent (if any) and at
such time as it deems appropriate and equitable in the circumstances:
 
(a)  
proportionately adjust any or all of (i) the number and type of Shares (or other
securities) that thereafter may be made the subject of Options (including the
specific maxima and numbers of shares set forth elsewhere in this Plan), (ii)
the number, amount and type of Shares (or other securities or property) subject
to any or all outstanding Options, (iii) the Option Price of any or all
outstanding Options, or (iv) the securities, cash or other property deliverable
upon exercise of any outstanding Options, or

 
 
12

--------------------------------------------------------------------------------

 
 
(b)  
make provision for a cash payment or for the substitution or exchange of any or
all outstanding Options for cash, securities or property to be delivered to the
holder of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

 
The Committee may adopt such valuation methodologies for outstanding Options as
it deems reasonable in the event of a cash or property settlement and, without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the amount payable upon or in respect of such event over the
Option Price of the Option.
 
In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.
 
18.  
POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

 
Upon a dissolution of the Corporation, or any other event described in Section
17 that the Corporation does not survive or does not survive as a
publicly-traded company in respect of its Common Stock, as the case may be, the
Plan and, if prior to the last day of an Offering Period, any outstanding Option
granted with respect to that Offering Period shall terminate, subject to any
provision that has been expressly made by the Board for the survival,
substitution, assumption, exchange or other settlement of the Plan and
Options.  In the event a Participant’s Option is terminated pursuant to this
Section 18 without a provision having been made by the Board for a substitution,
exchange or other settlement of the Option, such Participant’s Account shall be
paid to him or her in cash without interest.
 
19.  
TERM OF PLAN; AMENDMENT OR TERMINATION

 
(a)  
This Plan shall become effective as of the Effective Date.  No new Offering
Periods shall commence on or after February 28, 2015 (after giving effect to the
amendment approved by the Corporation’s stockholders at the 2005 annual meeting
of stockholders which extended the term of this Plan) and this Plan shall
terminate as of the Exercise Date immediately following such date unless sooner
terminated pursuant to Section 4, Section 18, or this Section 19.

 
(b)  
The Board may amend, modify or terminate this Plan at any time, in whole or in
part and without notice.  Stockholder approval for any amendment or modification
shall not be required, except to the extent required by law or applicable stock
exchange rules, or required under Section 423 of the Code in order to preserve
the intended tax consequences of the Plan.  No Options may be granted during any
suspension of this Plan or after the termination of this Plan, but the Committee
will retain jurisdiction as to Options then outstanding in accordance with the
terms of this Plan.  No amendment, modification, or termination pursuant to this
Section 19(b) shall, without written consent of the Participant, affect in any
manner materially adverse to the Participant any rights or benefits of such
Participant or obligations of the Corporation under any Option granted under
this Plan prior to the effective date of such change.  Changes contemplated by
Section 17 or Section 18 shall not be deemed to constitute changes or amendments
requiring Participant consent.

 
 
13

--------------------------------------------------------------------------------

 
 
(c)  
Notwithstanding the amendment provisions of Section 19(b) and without limiting
the Board’s authority thereunder and without limiting the Committee’s authority
pursuant to any other provision of this Plan, the Committee shall have the right
(1) to designate from time to time the Subsidiaries whose employees may be
eligible to participate in this Plan (including, without limitation, any
Subsidiary that may first become such after the date stockholders first approve
this Plan) (each a “Participating Subsidiary”), and (2) to change the service
and other qualification requirements set forth under the definition of Qualified
Employee in Section 2 (subject to the requirements of Section 423(b) of the Code
and applicable rules and regulations thereunder).  Any such change shall not
take effect earlier than the first Offering Period that starts on or after the
effective date of such change.  Any such change shall not require stockholder
approval.

 
20.  
NOTICES

 
All notices or other communications by a Participant to the Corporation
contemplated by this Plan shall be deemed to have been duly given when received
in the form and manner specified by the Committee (or its delegate) at the
location, or by the person, designated by the Committee (or its delegate) for
that purpose.
 
21.  
CONDITIONS UPON ISSUANCE OF SHARES

 
This Plan, the granting of Options under this Plan and the offer, issuance and
delivery of Shares are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities laws) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  The person acquiring any
securities under this Plan will, if requested by the Corporation and as a
condition precedent to the exercise of his or her Option, provide such
assurances and representations to the Corporation as the Committee may deem
necessary or desirable to assure compliance with all applicable legal
requirements.
 
22.  
PLAN CONSTRUCTION

 
(a)  
It is the intent of the Corporation that transactions involving Options under
this Plan (other than “Discretionary Transactions” as that term is defined in
Rule 16b-3(b)(1) promulgated by the Commission under Section 16 of the Exchange
Act, to the extent there are any Discretionary Transactions under this Plan), in
the case of Participants who are or may be subject to the prohibitions of
Section 16 of the Exchange Act, satisfy the requirements for exemption under
Rule 16b-3(c) promulgated by the Commission under Section 16 of the Exchange Act
to the maximum extent possible.  Notwithstanding the foregoing, the Corporation
shall have no liability to any Participant for Section 16 consequences of
Options or other events with respect to this Plan.

 
 
14

--------------------------------------------------------------------------------

 
 
(b)  
This Plan and Options are intended to qualify under Section 423 of the
Code.  Accordingly, all Participants are to have the same rights and privileges
(within the meaning of Section 423(b)(5) of the Code) under this Plan, subject
to differences in Compensation among Participants and subject to the
Contribution and share limits of this Plan.

 
(c)  
If any provision of this Plan or of any Option would otherwise frustrate or
conflict with the intents expressed above, that provision to the extent possible
shall be interpreted so as to avoid such conflict.  If the conflict remains
irreconcilable, the Committee may disregard the provision if it concludes that
to do so furthers the interest of the Corporation and is consistent with the
purposes of this Plan as to such persons in the circumstances.

 
23.  
EMPLOYEES’ RIGHTS

 
(a)  
Nothing in this Plan (or in any Subscription Agreement or other document related
to this Plan) will confer upon any Qualified Employee or Participant any right
to continue in the employ or other service of the Company, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Company to change such person’s compensation or other benefits or to
terminate his or her employment or other service, with or without
cause.  Nothing contained in this Section 23(a), however, is intended to
adversely affect any express independent right of any such person under a
separate employment or service contract other than a Subscription Agreement.

 
(b)  
No Participant or other person will have any right, title or interest in any
fund or in any specific asset (including Shares) of the Corporation or any
Subsidiary by reason of any Option hereunder.  Neither the provisions of this
Plan (or of any Subscription Agreement or other document related to this Plan),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation or any Subsidiary and
any Participant, beneficiary or other person.  To the extent that a Participant,
beneficiary or other person acquires a right to receive payment pursuant to this
Plan, such right will be no greater than the right of any unsecured general
creditor of the Corporation.

 
(c)  
A Participant will not be entitled to any privilege of stock ownership as to any
Shares not actually delivered to and held of record by the Participant.  No
adjustment will be made for dividends or other rights as a shareholder for which
a record date is prior to such date of delivery.

 
 
15

--------------------------------------------------------------------------------

 
 
24.  
MISCELLANEOUS

 
(a)  
This Plan, the Options, Subscription Agreements and other documents related to
this Plan shall be governed by, and construed in accordance with, the laws of
the State of Nevada.  If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 
(b)  
Captions and headings are given to the sections of this Plan solely as a
convenience to facilitate reference.  Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
this Plan or any provision hereof.

 
(c)  
The adoption of this Plan shall not affect any other Company compensation or
incentive plans in effect.  Nothing in this Plan will limit or be deemed to
limit the authority of the Board or Committee (i) to establish any other forms
of incentives or compensation for employees of the Company (with or without
reference to the Common Stock), or (ii) to grant or assume options (outside the
scope of and in addition to those contemplated by this Plan) in connection with
any proper corporate purpose; to the extent consistent with any other plan or
authority.  Benefits received by a Participant under an Option granted pursuant
to this Plan shall not be deemed a part of the Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board (or the Board of Directors
of the Subsidiary that sponsors such plan or arrangement, as applicable)
expressly otherwise provides or authorizes in writing.

 
25.  
TAX WITHHOLDING

 
Notwithstanding anything else contained in this Plan herein to the contrary, the
Corporation may deduct from a Participant’s Account balance as of an Exercise
Date, before the exercise of the Participant’s Option is given effect on such
date, the amount of taxes (if any) which the Corporation reasonably determines
it or any Subsidiary may be required to withhold with respect to such
exercise.  In such event, the maximum number of whole shares subject to such
Option (subject to the other limits set forth in this Plan) shall be purchased
at the Exercise Price with the balance of the Participant’s Account (after
reduction for the tax withholding amount).
 
 
16

--------------------------------------------------------------------------------

 
 
Should the Corporation for any reason be unable, or elect not to, satisfy its or
any Subsidiary’s tax withholding obligations in the manner described in the
preceding paragraph with respect to a Participant’s exercise of an Option, or
should the Corporation or any Subsidiary reasonably determine that it or an
affiliated entity has a tax withholding obligation with respect to a disposition
of shares acquired pursuant to the exercise of an Option prior to satisfaction
of the holding period requirements of Section 423 of the Code, the Corporation
or Subsidiary, as the case may be, shall have the right at its option to (1)
require the Participant to pay or provide for payment of the amount of any taxes
which the Corporation or Subsidiary reasonably determines that it or any
affiliate is required to withhold with respect to such event or (2) deduct from
any amount otherwise payable to or for the account of the Participant the amount
of any taxes which the Corporation or Subsidiary reasonably determines that it
or any affiliate is required to withhold with respect to such event.
 
26.  
NOTICE OF SALE

 
Any person who has acquired shares under this Plan shall give prompt written
notice to the Corporation of any sale or other transfer of the shares if such
sale or transfer occurs (1) within the two-year period after the Grant Date of
the Offering Period with respect to which such shares were acquired, or (2)
within the twelve-month period after the Exercise Date of the Offering Period
with respect to which such shares were acquired.
 
IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Plan on this 11th day of January, 2011.
 

 
INTERNATIONAL GAME TECHNOLOGY
         
 
By:
/s/ Robert C. Melendres       Robert C. Melendres       Chief Legal Officer    
     



 
17

--------------------------------------------------------------------------------

 
 
INTERNATIONAL GAME TECHNOLOGY
EMPLOYEE STOCK PURCHASE PLAN


(Amended and Restated Effective as of January 11, 2011)
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page    
1.PURPOSE
1
2.DEFINITIONS
1
3.ELIGIBILITY
4
4.STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS
4
5.OFFERING PERIODS
5
6.PARTICIPATION
5
7.METHOD OF PAYMENT OF CONTRIBUTIONS
5
8.GRANT OF OPTION
6
9.EXERCISE OF OPTION
7
10.DELIVERY
8
11.TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS
8
12.ADMINISTRATION
9
13.DESIGNATION OF BENEFICIARY
10
14.TRANSFERABILITY
11
15.USE OF FUNDS; INTEREST
11
16.REPORTS
12
17.ADJUSTMENTS OF AND CHANGES IN THE STOCK
12
18.POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS
13
19.TERM OF PLAN; AMENDMENT OR TERMINATION
13
20.NOTICES
14
21.CONDITIONS UPON ISSUANCE OF SHARES
14
22.PLAN CONSTRUCTION
14
23.EMPLOYEES’ RIGHTS
15
24.MISCELLANEOUS
15
25.TAX WITHHOLDING
16
26.NOTICE OF SALE
16


-i-